PER CURIAM.
Anthony Whitehurst appeals the denial of a motion to correct illegal sentence and a sworn “motion to strike lien and public defender’s fees.” We affirm the denial of both motions.
The only claim that may have merit is the appellant’s assertion that he failed to receive prior notice and an opportunity to be heard regarding the public defender’s fees assessed against him. See Smith v. State, 623 So.2d 1242 (Fla. 2d DCA 1993); Townsend v. State, 604 So.2d 885 (Fla. 2d DCA 1992). The trial court denied relief without ruling on the merits of this allegation. As in Smith, the trial court should have denied relief without prejudice to the. appellant filing a motion that satisfies all the requirements of Florida Rule of Criminal Procedure 3.850.
Accordingly, we affirm without prejudice to the appellant filing a motion pursuant to rule 3.850.
CAMPBELL, A.C.J., and LAZZARA and QUINCE, JJ., concur.